[Cite as State ex rel. Young v. Gall, 2014-Ohio-1441.]


                 Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                        No. 100919




                 STATE EX REL., EVANGELIST A. YOUNG
                                                                  RELATOR

                                                         vs.

                    CUYAHOGA COUNTY COURT JUDGE
                           STEVEN GALL
                                                                  RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                             Writ of Procedendo
                                             Motion No. 472246
                                             Order No. 473382

        RELEASE DATE:               April 1, 2014
[Cite as State ex rel. Young v. Gall, 2014-Ohio-1441.]


RELATOR

Evangelist A. Young, pro se
Inmate Number 620-161
Grafton Correctional Institution
2500 South Avon Belden Road
Grafton, Ohio 44044

ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
9th Floor, Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
[Cite as State ex rel. Young v. Gall, 2014-Ohio-1441.]
KATHLEEN ANN KEOUGH, J.:

        {¶1} Evangelist A. Young (“Young”) has filed a complaint for writ of

procedendo. Young seeks an order from this court that requires Judge Steven

Gall to rule on motions he filed in Cuyahoga C.P. Nos. CR-11-553117-A and

CR-11-552705.            Judge Gall has moved for summary judgment, which we

grant because the complaint is moot.

        {¶2} Young seeks to compel a ruling on a motion for jail-time credit

that he alleges was filed on October 31, 2013. Young filed motions for

jail-time credit in case number CR-11-552705 on November 5, 2013, and

March 5, 2014. The court issued orders granting Young jail-time credit in

that case on January 29, 2014, and March 10, 2014. In CR-11-553117-A,

Young filed a motion for jail-time credit on November 6, 2013, and the court

issued an order granting Young jail time credit in that case on January 29,

2014.

        {¶3} Young is not entitled to a writ of procedendo because respondent

has already ruled on the motions. “A writ of procedendo will not issue to

compel the performance of a duty that has already been performed.” State ex

rel. Roberts v. Marsh,                       Ohio St.3d   , 2014-Ohio-106, ¶ 6, citing

State ex rel. Grove v. Nadel, 84 Ohio St.3d 252, 253, 1998-Ohio-541, 703

N.E.2d 304 (1998)
[Cite as State ex rel. Young v. Gall, 2014-Ohio-1441.]
        {¶4} Judge Gall’s motion for summary judgment is granted, and

Young’s complaint for a writ of procedendo is denied. Relator to pay costs.

Costs waived. The court directs the clerk of court to serve all parties with

notice of this judgment and its date of entry upon the journal as required by

Civ.R. 58(B).

        {¶5} Writ denied.




KATHLEEN ANN KEOUGH, JUDGE

KENNETH A. ROCCO, P.J., and
TIM McCORMACK, J., CONCUR
[Cite as State ex rel. Young v. Gall, 2014-Ohio-1441.]